Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending and under consideration. 

Specification
The disclosure is objected to because of the following informalities: “SEQ.ID.NO.X” on pages 2-3 should read “SEQ ID NO:X”.  Appropriate correction is required.

Abstract
The abstract of the disclosure is objected to because of the following informalities: “SEQ.ID.NO.X” should read “SEQ ID NO:X”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 1-2 is/are objected to because of the following informalities: “SEQ.ID.NO.X” should read “SEQ ID NO:X”.  Appropriate correction is required.

Claim(s) 1 is/are objected to because it is not clear whether Applicant intends to mean “comprising” or “has special characteristics in the amino acid sequence” by “characterized in amino acid sequence”. If Applicant intends to recite “comprising”, it is 


Claim(s) 3 is/are objected to because of the following informalities: “wherein its C-terminal, N-terminal or a side-chain group being modified by PEG” should read “wherein its C-terminus, N-terminus or a side-chain group is modified by PEG”. Appropriate correction is required.

Claim(s) 4 is/are objected to because of the following informalities: “and the modified peptide being used for PD-L1 protein detection” should read “wherein the modified peptide is used for PD-L1 protein detection”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 5-7 recite “use” and therefore attempt to claim a method/process, but the claims do not set forth any steps involved in the method/process.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a gene encoding the peptide having high affinity for human PD-L1 protein according to claim 1, wherein the gene has a nucleotide sequence as set forth in SEQ ID NO:2”.  SEQ ID NO:2 encodes the amino acid sequence “VSVSHFQKVWVVGGG” which has extra three glycine residues at the C-terminus of SEQ ID NO:1. Therefore, SEQ ID NO:2 does not encode any of the sequences of SEQ ID NO:1, 3, 4, and 5 that are recited in claim 1. 	Claim 7 refers to the gene of claim 2, which is indefinite.  Thus, the metes and bounds of claims 2 and 7 are unclear.

   	
	Claim 4 recites “which is labeled with …” and it is not clear what the relative pronoun “which” refers to, “a modified peptide” or “the peptide having high affinity for human PD-L1 protein”. If Applicant intends to refer to “a modified peptide”, it is 

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 recite “use” and therefore attempt to claim a method/process, but the claims do not set forth any steps involved in the method/process.  Therefore, it is unclear what method/process Applicant intends to encompass.  See MPEP 2173.05(q).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a peptide comprising SEQ ID NO:1 or SEQ ID NO:5, does not reasonably provide enablement for a peptide comprising SEQ ID NO:3 or SEQ ID NO:4.  The specification does not enable make and use the invention commensurate in scope with these claims.
In the instant application, claims are drawn to a peptide having high affinity for human PD-L1 protein, characterized in amino acid sequence of SEQ ID NO:1, SEQ ID NO:3 or SEQ ID NO:4, or in a tandem or branched peptide with a single repeat or multiple repeats of SEQ ID NO:1, SEQ ID NO:3 and SEQ ID NO:4 having an amino acid sequence of SEQ ID NO:5.
Instant specification disclosed PPLC peptide having high affinity for human PD-L1 protein, wherein the peptide has the amino acid sequence set forth in SEQ ID NO:1 (page 2). Figures 1-6 show the experimental results with this PPLC peptide (see “Brief Description of Drawings” section on page 4-5). “Detailed Description of the Embodiments” section on page 5-7 also shows examples with only PPLC peptide which has the amino acid sequence of SEQ ID NO:1. Therefore, instant specification disclosed only single species peptide having the amino acid sequence of SEQ ID NO:1. However, instant specification does not show and the prior art does not teach that a peptide comprising SEQ ID NO:3 or SEQ ID NO:4 has a high affinity for PD-L1 protein as required by the instant claims.  
Instant claim 1 recites “amino acid sequence of SEQ ID NO:5”. SEQ ID NO:5 comprises SEQ ID NO:1, SEQ ID NO:3, and SEQ ID NO:4. One of ordinary skill in the art would envision that the peptide comprising the amino acid sequence of SEQ ID NO:5 would have high affinity for human PD-L1 protein in the same way as the peptide comprising the SEQ ID NO:1 because it comprises SEQ ID NO:1 and the instant specification shows that a peptide comprising SEQ ID NO:1 has high affinity for human 
Notably, it is well-established in the art that there is a high degree of unpredictability in determining the three-dimensional structure a protein a priori such that peptides with a given function cannot generally be modeled. As evidenced by Jones (Pharmacogenomics Journal, 1:126-134, 2001), protein structure “prediction models are still not capable of producing accurate models in the vast majority of cases” (page 133, 3rd paragraph).  Furthermore, Tosatto et al state, “the link between structure and function is still an open question and a matter of debate” (Current Pharmaceutical Design, 12:2067-2086, 2006, page 2075, 1st new paragraph). Therefore, without working examples or prior art showing that a peptide comprising SEQ ID NO:3 or 4 binds to PD-L1 with a high affinity, one of ordinary skill in the art would not be able to predict that a peptide comprising SEQ ID NO:3 or 4 would have same structure as the peptide comprising SEQ ID NO:1 and would bind to PD-L1 with a high affinity just from amino acid sequences of SEQ ID NO:3 or 4.
In conclusion, the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643